Case 2:20-cv-00191-SPC-MRM Document 13 Filed 05/27/20 Page 1 of 3 PageID 66




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FT. MYERS DIVISION

IRENE EGER,

               Plaintiff,                                   Case No.: 2:20-CV-00191-SPC-MRM
vs.

CIGNA LIFE INSURANCE COMPANY
OF NEW YORK,

A Foreign Corporation


               Defendant.
                                                      /

      DEFENDANT’S CERTIFICATE OF INTERESTED PERSONS AND CORPORATE
                         DISCLOSURE STATEMENT

        I hereby disclose the following pursuant to this Court’s interested persons order:

        1.     the name of each person, attorney, association of persons, firm, law firm,

partnership, and corporation that has or may have an interest in the outcome of this action -

including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies

that own 10% or more of a party’s stock, and all other identifiable legal entities related to any party

in the case:

               a.      Irene Eger

               b.      New York Community Bancorp

               c.      Cigna Life Insurance Company of New York

               d.      Coffman Law

               e.      William S. Coffman, Jr., Esq.

               f.      Hinshaw & Culbertson LLP

               g.      Steven D. Lehner, Esq.




                                                                                      1031205\305672648.v1
Case 2:20-cv-00191-SPC-MRM Document 13 Filed 05/27/20 Page 2 of 3 PageID 67

                                                             Case No. 2:20-CV-00191-SPC-MRM


       Cigna Life Insurance Company of New York is a wholly-owned subsidiary of Connecticut

General Corporation which is a wholly-owned subsidiary of Cigna Holdings, Inc. which is a

wholly-owned subsidiary of Cigna Holding Company which is a wholly-owned subsidiary of

Cigna Corporation, a publicly traded company.

       2.      the name of every other entity whose publicly-traded stock, equity, or debt may be

substantially affected by the outcome of the proceedings:

               None that Defendant is aware of.

       3.      the name of every other entity which is likely to be an active participant in the

proceedings, including the debtor and members of the creditors’ committee (or twenty largest

unsecured creditors) in bankruptcy cases:

               Not Applicable.

       4.      the name of each victim (individual and corporate), of civil and criminal conduct

alleged to be wrongful, including every person who may be entitled to restitution:

       The Plaintiff, Irene Eger, claims wrongful denial of long term disability benefits.

       I hereby certify that, except as disclosed above, I am unaware of any actual or potential

conflict of interest involving the district judge and magistrate judge assigned to this case and will

immediately notify the Court in writing on learning of any such conflict.

       Dated: May 27, 2020




                        CERTIFICATE OF SERVICE IS ON NEXT PAGE




                                                  2
                                                                                    1031205\305672648.v1
Case 2:20-cv-00191-SPC-MRM Document 13 Filed 05/27/20 Page 3 of 3 PageID 68

                                                            Case No. 2:20-CV-00191-SPC-MRM


                                CERTIFICATE OF SERVICE

       I hereby certify that on May 27, 2020, I electronically filed the foregoing with the Clerk of

the Court by using the CM/ECF system which will send a notice of electronic filing to the

following:

 William S. Coffman, Jr. Esquire
 COFFMAN LAW
 15436 N. Florida Ave.
 Suite 103
 Tampa, FL 33613
 Telephone: (813) 935-7030
 Facsimile: (813) 935-7277
 erisa@benefitsdenied.com


                                                s/ Steven D. Lehner
                                                Steven D. Lehner
                                                Florida Bar No. 39373
                                                slehner@hinshawlaw.com
                                                HINSHAW & CULBERTSON LLP
                                                100 South Ashley Drive
                                                Suite 500
                                                Tampa, FL 33602
                                                Telephone: 813-276-1662
                                                Facsimile: 813-276-1956
                                                Attorneys for Defendant, CIGNA LIFE
                                                INSURANCE COMPANY OF NEW YORK, A
                                                Foreign Corporation




                                                3
                                                                                   1031205\305672648.v1
